Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (EP1085389) in view of Kobune (US-20150190956), using the attached original document.
Regarding claim 1, Terada teaches:
An injection molding system ([0005]) comprising: 
an injection molding machine configured to operate in accordance with a command generated using a first language, and inject a molten material from a nozzle into a mold to mold a molded object ([0005] – [0007] and [0013] – [0016]); 
a robot configured to operate in accordance with a command generated using a second language, and convey the molded object molded by the injection molding machine ([0007] – [0020]); and 
a control device configured to transmit the command generated using the first language to the injection molding machine to control the injection molding machine, and transmit a command interpretable by the second language to the robot to control the robot ([0007] and [0013] – [0020]), wherein 
when determining that an error occurs in at least one of the injection molding machine and the robot, the control device transmits, to the injection molding machine, a command generated using the first language and for causing the injection molding machine to execute a return operation, and transmits, to the robot, a command interpretable by the second language and for causing the robot to execute a return operation, so as to cause the injection molding machine and the robot to execute the return operations ([0087]). Terada does not specifically teach the return operation, which will be taught by the reference below, although it does teach the robot and the injection molding machine working in tandem with controls given in different languages by a control unit and accounting for differences ([0013] – [0076]).

Terada does not specifically describe:
when determining that an error occurs in at least one of the injection molding machine and the robot, the control device transmits, to the injection molding machine, a command generated using the first language and for causing the injection molding machine to execute a return operation, and transmits, to the robot, a command interpretable by the second language and for causing the robot to execute a return operation, so as to cause the injection molding machine and the robot to execute the return operations.

However, Kobune, in a similar field of endeavor, an injection molding system, teaches:
when determining that an error occurs in at least one of the injection molding machine and the robot, the control device transmits, to the injection molding machine, a command generated using the first language and for causing the injection molding machine to execute a return operation, and transmits, to the robot, a command interpretable by the second language and for causing the robot to execute a return operation, so as to cause the injection molding machine and the robot to execute the return operations ([0030]). When modifying Terada and adding the return operation detailed by Kobune the combination teaches this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error management in relation to the control system and the robot of Terada to incorporate the teachings of Kobune and explicitly describe a return operation in case of error. The purpose, as stated by Kobune, being so that the injection molding device can properly mold the resin molded product ([0030]).

Regarding claim 2, Terada in view of Kobune teaches the limitations of claim 1, which claim 2 depends on. Kobune further teaches:
wherein when the return operations are executed by the injection molding machine and the robot, the control device causes the robot to start the return operation after the return operation of the injection molding machine is ended. This is taught by the combination made above in claim 1.

Regarding claim 3, Terada in view of Kobune teaches the limitations of claim 1, which claim 3 depends on. Kobune further teaches:
wherein the control device determines that an error occurs in the injection molding machine in at least one of a case where an injection failure in which the molten material is not normally injected from the nozzle is detected and a case where a mold clamping failure in which the mold is not normally clamped is detected ([0029] – [0030]).

Regarding claim 4, Terada in view of Kobune teaches the limitations of claim 1, which claim 4 depends on. Terada further teaches:
the robot includes a suction unit configured to suck the molded object ([0037] – [0076]), and 
the control device determines that an error occurs in the robot when a suction failure in which the molded object is not normally sucked in the suction unit is detected ([0037] – [0076]).

Regarding claim 6, Terada in view of Kobune teaches the limitations of claim 1, which claim 6 depends on. Terada further teaches:
a tray moving unit configured to move, by the robot, a tray from a placement position where the molded object is placed on the tray to a discharge position where the molded object is discharged to the outside ([0037] – [0076]), wherein 
the control device controls the tray moving unit, and when determining that an error occurs in at least one of the injection molding machine and the robot, the control device moves the tray to the discharge position by the tray moving unit ([0037] – [0076]).

Regarding claim 7, Terada in view of Kobune teaches the limitations of claim 1, which claim 7 depends on. Terada further teaches:
the mold of the injection molding machine includes a fixed mold, a movable mold moving with respect to the fixed mold, and an ejector pin protruding from the movable mold toward the fixed mold by a movement of the movable mold with respect to the fixed mold ([0008], [0071] – [0073], [0082], and [0094] – [0095]), and 
the robot takes out the molded object pushed out from the movable mold by the ejector pin ([0008], [0037] – [0076], [0082], and [0094] – [0095]).

Regarding claim 9, Terada teaches:
A method for manufacturing a molded object ([0005]) comprising: 
molding a molded object by controlling an injection molding machine that injects a molten material from a nozzle into a mold by transmitting a command generated using a first language ([0007] – [0020]); 
conveying the molded object molded by the injection molding machine by controlling a robot by transmitting a command interpretable by a second language ([0007], and [0013] – [0020]); and 
executing return operations of the injection molding machine and the robot by transmitting, to the injection molding machine, a command generated using the first language and for causing the injection molding machine to execute the return operation, and transmitting, to the robot, a command interpretable by the second language and for causing the robot to execute the return operation, when it is determined that an error occurs in at least one of the injection molding machine and the robot ([0087]). Terada does not specifically teach the return operation, which will be taught by the reference below, although it does teach the robot and the injection molding machine working in tandem with controls given in different languages by a control unit and accounting for differences ([0013] – [0076]).

Terada does not specifically describe:
executing return operations of the injection molding machine and the robot by transmitting, to the injection molding machine, a command generated using the first language and for causing the injection molding machine to execute the return operation, and transmitting, to the robot, a command interpretable by the second language and for causing the robot to execute the return operation, when it is determined that an error occurs in at least one of the injection molding machine and the robot.

However, Kobune, in a similar field of endeavor, an injection molding system, teaches:
executing return operations of the injection molding machine and the robot by transmitting, to the injection molding machine, a command generated using the first language and for causing the injection molding machine to execute the return operation, and transmitting, to the robot, a command interpretable by the second language and for causing the robot to execute the return operation, when it is determined that an error occurs in at least one of the injection molding machine and the robot ([0030]). When modifying Terada and adding the return operation detailed by Kobune the combination teaches this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the error management in relation to the control system and the robot of Terada to incorporate the teachings of Kobune and explicitly describe a return operation in case of error. The purpose, as stated by Kobune, being so that the injection molding device can properly mold the resin molded product ([0030]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (EP1085389) in view of Kobune (US-20150190956), as applied to claim 1 above, and further in view of Sasane (JP-2005014224), using the attached original document and the applicant provided original document and translation.
Regarding claim 5, Terada in view of Kobune teaches the limitations of claim 1, which claim 5 depends on, but does not teach an inspection device, however, Sasane, in a similar field of endeavor, an injection molding system, teaches:
an inspection device configured to inspect the molded object (Page 3, Paragraph 3 – Page 4, Paragraph 1; Page 5, Paragraph 3 – Page 6, Paragraph 2), wherein 
the control device controls the inspection device, and when determining that an error occurs in at least one of the injection molding machine and the robot, the control device causes the inspection device to execute a return operation after inspection of the molded object by the inspection device is ended (Page 3, Paragraph 3 – Page 4, Paragraph 1; Page 5, Paragraph 3 – Page 6, Paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Terada in view of Kobune to incorporate the teachings of Sasane and include an inspection device. The purpose, as stated by Sasane, being so that the injection pressure control method of the injection molding machine of the present invention has an outer diameter dimension of a molded product molded by the injection molding machine and a molded product having the outer diameter dimension thereof (Page 6, Paragraph 2).

Regarding claim 8, Terada in view of Kobune teaches the limitations of claim 1, which claim 8 depends on, but does not teach the specifics of the injection molding machine, including a screw, barrel, and heating unit, however, Sasane, in a similar field of endeavor, an injection molding system, teaches:
the injection molding machine (Page 1, Paragraph 3) includes 
a flat screw having a groove forming surface provided with a groove portion (Page 1, Paragraph 3; Fig. 5, #7) 
a barrel having a communication hole facing the groove forming surface and communicating with the nozzle (Page 1, Paragraph 3; Fig. 5, #6), and 
a heating unit (Page 1, Paragraph 3), and 
by rotation of the flat screw and heating by the heating unit, a material supplied to the groove portion is melted to generate the molten material, and then the molten material flows out from the communication hole (Page 1, Paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection molding machine of Terada in view of Kobune to incorporate the teachings of Sasane and include a screw, barrel, and heating device. The purpose, as stated by Sasane, being that it injects the molten resin in the cylinder into a mold (Page 1, Paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748